Citation Nr: 0018492	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  93-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

(The issues of entitlement to an effective date prior to July 
30, 1992 for a grant of service connection for a low back 
disability and a right knee disability are the subjects of a 
separate appellate decision).

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1957 to 
December 1957 and served on active duty from March 1963 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1991 and October 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  The Board remanded this 
case to the RO in July 1995 and December 1996 for additional 
development.  The RO, having complied with the instructions 
on REMAND, returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD), anxiety disorder, and personality disorder.

3.  The veteran did not engage in combat during service.

4.  There is no credible evidence confirming any of the 
veteran's alleged in-service stressors.

5.  The preponderance of the evidence establishes that any 
current psychiatric disorder is not related to the veteran's 
period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, a well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current disability, lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).  The Board also is satisfied that the RO has 
obtained all evidence necessary for an equitable disposition 
of the veteran's appeal, and that all relevant facts have 
been fully developed.

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder as being caused by his 
active service in Vietnam.  Generally, service connection may 
be granted for disability due to injury or disease incurred 
in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991).  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 
§ 3.304(f) (1999).  Amendments to those criteria became 
effective on March 7, 1997, during the pendency of this 
appeal.  See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court of 
Appeals for Veterans Claims (Court) held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise.  See 
also Baker v. West. 11 Vet. App. 163, 168 (1998).  The Board 
finds that the old and new criteria for evaluating PTSD 
claims are substantially the same and that the new regulation 
has not changed the applicable criteria in a way that would 
alter the outcome of the veteran's claim.  The revisions 
serve only to codify the Court's decision in Cohen and to 
bring 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of the claim.

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (1999); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In Cohen, the Court recognized that VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders.  See 61 Fed. 
Reg. 52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.  Nothing in Cohen, 
however, negates the need for a noncombat veteran to produce 
credible, corroborating, and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.

As to the requirement that there be a diagnosis of PTSD, the 
Board finds that the evidence of record contains one 
diagnosis of PTSD.  The veteran's service medical records 
show that he complained of decreased energy and headaches in 
September 1970 and that he was assessed with headaches, 
probable anxiety related.  During a VA psychiatric 
examination in June 1975, the veteran reported that he had 
become nervous during active duty and that he had taken 
Valium for the past year.  The veteran was diagnosed with 
chronic anxiety reaction with underlying depression and some 
somatization of complaints.  A psychological consultation in 
July 1975 diagnosed the veteran with psychophysiologic 
reaction in a passive dependent-passive aggressive character 
disorder.

VA hospitalization reports from September 1976, April 1986, 
April 1988, and August 1990 show that the veteran was 
diagnosed with anxiety neurosis.  During a VA psychiatric 
examination in November 1987, the veteran was assessed with 
mixed personality disorder, with narcissistic, passive-
aggressive, and histrionic features.

VA outpatient records show that the veteran requested a PTSD 
evaluation in July 1991.  At that time, he reported exposure 
to combat and participation in night patrols during his first 
tour of duty in Vietnam.  During his second tour of duty, he 
was involved in perimeter security, night ambushes,and 
patrols.  He reported frequent enemy contact with snipers and 
mortars.  In November 1991, the veteran received a psychiatry 
consultation.  The veteran related that he served two tours 
in Vietnam, but was sketchy and vague about the specifics.  
The mental status examination made no relevant objective 
findings other than describing the veteran's general demeanor 
as slightly suggestive of some dissociative or histrionic 
features.  Diagnoses were identified as deferred, possible 
generalized anxiety disorder with somatization, possible 
post-traumatic stress disorder traits, and possible 
borderline personality traits.  The examiner commented that 
the veteran appeared to be "doctor shopping" for an 
opinion.  The examiner met with the veteran again the 
following month.  At that time, the veteran made non-specific 
complaints regarding his nerves.  Diagnoses were identified 
as deferred and possible generalized anxiety disorder with 
somatization.

A private medical opinion dated May 1992 stated that testing 
revealed that the veteran did not have PTSD, but rather 
exhibited chronic tension which was ingrained in his 
character and had a significant level of somatic 
preoccupation.  The veteran appeared at a hearing before the 
RO in March 1993.  He testified that he had headaches a few 
months before leaving Vietnam.  While in Vietnam, he 
participated in night patrols and ambushes.  Following 
service, he could no longer get along with others.  He was 
prescribed Valium for a short period of time but became 
addicted to it.  The veteran's sister, Louise Luecke, 
testified that the veteran's personality changed when he 
returned from service.  He was nervous, depressed, and had a 
bad temper.

In September 1995, the veteran underwent a private 
psychological evaluation.  The veteran related that he 
currently slept only 21/2 hours per night and that he had bad 
dreams, but that he did not remember what the dreams were 
about.  He stated that he served as an engineer and as an 
intelligence noncommissioned officer in service.  He also 
performed night patrols.  Upon examination, the veteran was 
described as oriented, with an average memory and impaired 
judgment.  The veteran underwent psychological testing which 
showed that the veteran believed that he was incapacitated by 
pain, and that he experienced a high level of anxiety, with 
feelings of alienation and victimization.  The examiner 
diagnosed the veteran with PTSD and commented that the 
veteran was frequently shot at in Vietnam, and that he 
avoided thoughts or feelings associated with Vietnam, 
experienced outbursts of anger, felt detached and estranged 
from others, and had difficulty sleeping and concentrating.  
The examiner opined that the veteran's headaches and anxiety 
during the last year of active service were early 
manifestations of PTSD.

The veteran underwent an examination by a board of VA 
psychiatrists in March 1996.  The veteran stated that he 
could not remember details or dates of events in service.  He 
related that he served double duty during his second tour in 
Vietnam and that his unit came under enemy mortar fire.  He 
stated that 100 bombs were dropped and people were injured.  
However, he denied any accurate recall of deaths or 
witnessing of severe trauma.  He believed that he had memory 
loss related to Vietnam or to Valium.  He denied any bad 
dreams or flashbacks during sleep and stated that the in-
service incidents had not caused flashbacks or intrusive 
thoughts.  He also watched war movies on television with no 
difficulty.  He reported no problems with his marriage, but 
did report anxiety concerning his health.

Upon mental status examination, the veteran became somewhat 
uneasy and anxious when discussing details of his history.  
His speech became circumstantial when details of combat were 
discussed.  His affect was described as anxious to sarcastic 
and his mood as anxious to somewhat negativistic.  He became 
most anxious when asked to provide more details.  He stated 
that he felt uneasy and anxious around people he did not know 
well but denied flashbacks, hypervigilance, nightmares, 
avoidance of stimuli, or sense of a foreshortened future.  
Memory deficits were not obvious on examination.  The 
examiners opined that the veteran's symptoms were more 
consistent with anxiety disorder, and that the veteran did 
not meet the diagnostic criteria for PTSD.

Regarding the issue of whether there is credible supporting 
evidence that the veteran's claimed stressors actually 
occurred, service records indicate that the veteran served in 
Vietnam from August 1965 to December 1966 and from September 
1968 to April 1970.  Service records also show that he was 
credited with participation in the Vietnam Counteroffensive 
Campaign.  However, the veteran has not received any medals 
or citations that are necessarily indicative of combat 
service.  The veteran's DD Form 214 does not reflect combat 
service or injuries received in combat.  Therefore, because 
the veteran's service records do not demonstrate that he 
engaged in combat with the enemy, it is necessary that the 
veteran's account of his stressors be corroborated by a 
credible source.

The veteran has submitted statements and has provided 
testimony to the RO that his platoon was engaged in combat 
with the enemy on at least one occasion and that he was often 
subject to rocket, mortar, and sniper fire.  As 
aforementioned, he has also related similar information to 
medical examiners.  The RO has requested more specific 
information from the veteran concerning his alleged stressors 
throughout the course of this appeal.  In November 1995, the 
veteran responded that he could provide no further 
information because he could not remember.  The veteran again 
responded in March 1997 that he could provide no additional 
information.  In October 1998, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) responded to the RO's 
attempt to verify the veteran's alleged stressors.  The 
USASCRUR stated that it was unable to conduct meaningful 
research on the veteran's behalf because of insufficient 
information.  The USASCRUR required specific data, including 
approximate dates, places and types of incidents, and names 
and numbers of casualties.

In summary, the Board finds that it is questionable whether 
the evidence of record contains a diagnosis of PTSD in 
accordance with 38 C.F.R. § 3.304(f) (1999).  The first 
diagnosis of PTSD occurred in 1995 and there is no evidence 
of ongoing treatment for PTSD.  Most importantly, this 
diagnosis was rendered in reliance upon the veteran's 
allegations of stress due to his service in Vietnam.  
However, the veteran did not identify any specific stressors 
for the examiner, nor did the examiner relate the PTSD 
diagnosis to any specific in-service stressors.  A diagnosis 
of PTSD, related to service, which is based on an examination 
which relied upon an unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 7 
Vet.App. 70, 77 (1994).

Moreover, the private examiner who rendered the diagnosis of 
PTSD made no mention of the veteran's extensive history of 
diagnoses of anxiety and personality disorders.  This 
examiner also related that the veteran suffered from several 
symptoms of PTSD which have not been documented by any other 
medical professional.  In fact, when the veteran underwent 
the subsequent VA psychiatric examination, he denied most 
PTSD symptomatology.  Further, the record contains numerous 
observations by medical examiners that the veteran provided 
little detail regarding his alleged stressors and that he 
appeared to be searching for a medical diagnosis.

However, even were the Board to accept the diagnosis of PTSD, 
the Board finds that none of the veteran's claimed stressors 
were later verified by an independent source.  After careful 
scrutiny of the veteran's official service records and the 
other relevant evidence of record, the Board finds no 
corroboration of the veteran's claimed in-service stressors.  
The veteran has stated that he is incapable of providing more 
specific information to the RO which would permit possible 
verification of his stressors.  However, no examiner has 
documented evidence of memory impairment and the veteran 
apparently can recall events immediately following service 
with great detail.  The Court has found that the VA's duty to 
assist is by no means a one-way street, and a veteran's 
obligation to provide certain facts is not an impossible or 
onerous task.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

The Board stresses here the importance of distinguishing 
combat service from active service in a combat zone when 
determining whether a stressful event is a valid stressor to 
support a PTSD diagnosis.  Zarycki v. Brown, 6 Vet. App. 91, 
98-99, (1993).  Specifically, the Court has noted that when 
referring to combat situations, there must be corroboration 
that the veteran was exposed to more than the ordinary 
stressful environment of a combat zone.  Wood v. Derwinski, 1 
Vet. App. at 192-193 (1991).  In Wood, the Court stated that 
the Board was not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences.  Also, the 
Court indicated that this was especially true since there was 
a considerable passage of time between the putative stressful 
events recounted by the veteran and the onset of the alleged 
post-traumatic stress disorder.  In addition, the Court noted 
that neither the appellant's military specialty nor his 
service records disclosed that the nature of his duties 
exposed him to more than ordinary stressful environment, 
given the fact that service in a combat zone is stressful in 
some degree to those who are there, whatever their duties and 
experiences.

In consideration of the aforementioned evidence, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for PTSD.  The Board finds no 
evidence that the veteran participated in combat and no 
evidence which provides any objective support for his 
reported stressor incidents.  The Board cannot rely solely on 
the veteran's testimony to establish a nexus between his 
current diagnosis of PTSD and his time in service.

In addition, the Board finds that the preponderance of the 
evidence is against a grant of service connection for any 
currently diagnosed psychiatric disorder.  No medical 
professional of record has related the veteran's anxiety 
disorder to his period of active service.  The September 1995 
private medical opinion related the veteran's in-service 
headaches to PTSD.  However, he did not provide a nexus or 
link between any other diagnosed psychiatric disorder and the 
veteran's period of active service.  Likewise, no other 
medical professional has related the veteran's current 
anxiety disorder to his period of active service.  Notably, 
the veteran also has been diagnosed on several occasions with 
a personality disorder, rather than an acquired psychiatric 
disorder.  Therefore, service connection would be denied 
pursuant to 38 C.F.R. §§ 3.303(c), 4.9 (1999), as being a 
congenital or developmental defect, rather than a disease 
incurred in active service.  As the Board can find no basis 
under which the grant the veteran's claim, the benefit sought 
on appeal must be denied.



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

